820 F.2d 1226
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William WOOLUM, Petitioner-Appellant,v.Al C. PARKE, Warden, Kentucky State Penitentiary, andAttorney General, Commonwealth of Kentucky,Respondents-Appellees.
No. 86-5943.
United States Court of Appeals, Sixth Circuit.
June 16, 1987.

BEFORE:  KRUPANSKY and GUY, Circuit Judges, and GILMORE, District Judge*
PER CURIAM.


1
The petitioner William Woolum (the petitioner) appealed the district court's judgment denying his petition for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254.


2
The record disclosed that the petitioner was convicted by a jury of murder resulting from the fatal stabbing of a fellow prison inmate while the petitioner was incarcerated in a Kentucky state prison.  His conviction was subsequently affirmed by the Kentucky Supreme Court.  The petitioner filed a petition for habeas relief, wherein he charged that he had been denied due process because the state trial court refused to charge the jury in accordance with his requested instructions defining "extreme emotional disturbance" and directing that the burden of proof rested upon the prosecution to prove each element of the offense.  He also challenged the trial court's exclusion of certain evidence concerning threats which had been made by the victim.  The magistrate issued a report and recommendation which the district court adopted which denied the petition for habeas corpus relief.


3
Having examined the record on appeal in its entirety and having considered the briefs and arguments of the parties, the court is of the opinion that the magistrate correctly disposed of the various claims urged by the petitioner in support of his petition for habeas corpus.  None of the charged errors, even if considered meritorious, rose to a level inconsistent with fundamental fairness or due process.  Accordingly, for the reasons articulated in the report and recommendation of the magistrate, the judgment of the district court is AFFIRMED.



*
 Hon.  Horace W. Gilmore, United States District Judge for the Eastern District of Michigan, sitting by designation